Citation Nr: 0922817	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-34 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1943 to January 
1946.  He died in February 1993.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for the 
cause of the Veteran's death.

A review of the claims folder reveals that immediately prior 
to the Veteran's death he was an inpatient at Baptist 
Memorial Hospital in Gadsden, Alabama.  The records regarding 
the Veteran's treatment at Baptist Memorial Hospital have not 
been associated with the claims folder and there is no 
indication that attempts have been made to obtain and 
associate these records with the claims folder.  The Board 
notes that VA is required to make reasonable efforts to help 
a claimant obtain records relevant to the claim, whether or 
not the records are in Federal custody. See 38 U.S.C.A. § 
5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2008).  In 
light of the outstanding medical records from Baptist 
Memorial Hospital in Gadsden, Alabama, the claim must be 
remanded so that attempts can be made to obtain these 
records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  After securing the proper 
authorization, request treatment records 
pertaining to the Veteran from Baptist 
Memorial Hospital in Gadsden, Alabama.  
Any additional pertinent records 
identified by the appellant during the 
course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
appellant, and associated with the claims 
file.

2.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claim, 
considering all the evidence of record. 
If the decision remains unfavorable, the 
appellant and her representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC), and she 
should be given an appropriate 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



